Pope, Judge.
J. B. and M. B. are brothers. A petition for delinquency was brought against each of them and each admitted the respective allegations against him and was adjudicated delinquent. At a partial disposition hearing on August 18, 1989, the judge of the juvenile court ordered both boys to have their hair cut by 4:00 that afternoon. An earlier appeal of the haircut order to this court was dismissed without prejudice on the ground that the order was not reduced to writing and therefore not appealable. In the Interest of J. B., 195 Ga. App. 520 (394 SE2d 143) (1990). The “Partial Disposition Order” for the two juveniles to cut their hair was finally reduced to writing and entered August 24, 1990, nunc pro tunc to August 18, 1989, and the current appeal was filed to this written order.
*594Decided April 23, 1991.
Watson & Watson, Herman A. Watson III, Bruce S. Harvey, for appellants.
Michael E. Neidenbach, for appellee.
First, we note that the record contains no final order of disposition of the cases and thus, the order appealed from, a preliminary, non-final order, is not a final judgment which is directly appealable to this court. See OCGA § 5-6-34 (a). Moreover, the appeal must be dismissed because the issue presented is moot. When the judge announced his order at the August 18 hearing, he also announced he would entertain a motion for supersedeas if such a motion were filed in writing before 4:00 that day. The record shows no such motion was filed. Instead, the appellants complied with the order.
This is not a case which should be reviewed, even though the issue is moot, on the ground that the error is capable of repetition and yet evades review. See Chastain v. Baker, 255 Ga. 432 (339 SE2d 241) (1986). The order was made moot by the appellants’ own actions. Appellants had the opportunity to move for supersedeas and a certificate for immediate review but instead complied with the order. Nothing in the record suggests the order is likely to be repeated since over one year elapsed between the hearing at which the order was announced and the entry of the written order and yet the record contains no additional orders or further discussion of the appellants’ hair length.

Appeal dismissed.


Birdsong, P. J., and Cooper, J., concur.